DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-16, received 11/12/2019, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/304155, filed on 10/14/2016.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 11/12/2019 were considered.
Drawings
The drawings were received on 11/12/2019.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the illumination or detection beam path” in lines 14-15.  There is insufficient antecedent basis for the detection beam path in the claim. Additionally, line 20 of claim 1 again refers to “the detection beam path” but it is not clear what specific elements or structure forms or makes up the detection beam path. Therefore the intended scope of claim 1 is not clear.
Claim 3 recites “a center of curvature of the second intermediate image lies in the beam deflection unit” which implies that the second intermediate image is curved. However, claim 1 is silent with regard to the second intermediate image being curved. Therefore the intended scope of claims 1 and 3 are unclear. It is suggested that the limitations from claim 5 be incorporated into claim 1 to make the scope of claim 1 clear with regard to the shape of the second intermediate image.
Claim 4 recites “the intermediate image”. However, there are two intermediate images recited in claim 1, and it is not clear to which intermediate image “the intermediate image” is referring. Therefore the intended scope of claim 4 is not clear.
Claim 8 recites the limitation “the radius of curvature of the second intermediate image”.  There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 8 recites “a radius of curvature of the concave mirror is twice the size of the radius of curvature of the second intermediate image”. However, the size of the radius of curvature of the concave mirror cannot be determined, even comparatively, 
Claim 9 recites the limitation “the detection beam path”.  There is insufficient antecedent basis for this limitation since though there is a cursory mention of the “detection beam path” in claim 1, there is no structure associated with said detection beam path and therefore which “scan optics” may be associated with the detection beam path is not clear. Furthermore, claim 1 recites “a scan optics” on line 6, and already recites on lines 19 and 20 of claim 1 that the scan optics are displaceable. Therefore, it is not clear from claim 1 that there may be more than one scan optics such that “some, or all, of the scan optics” are displaceable, as set forth in claim 9. Additionally, claim 1 already makes clear that “the scan optics” are displaceable, which is interpreted to be all of the scan optics, and therefore only some of the scan optics being displaceable would conflict with the language of claim 1. Therefore the intended scope of claims 1 and 9 are unclear.
Claim 10 recites the limitation “the image of the scan optics”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, which depends from claims 1 and 12, is unclear. Claim 1 refers to “a pupil plane”, described in the disclosure as PE. Claim 1 also refers to “a pupil plane conjugate to the pupil plane”, this conjugate pupil plane is described in the disclosure as PE’. Claim 12 refers to “a further conjugate pupil plane” (i.e. a second conjugate pupil plane), which is described in the disclosure as PE’’. However, claim 13, which depends from claim 12, refers to “a further conjugate pupil plane”. It is not clear if the “a further conjugate pupil plane” in claim 13 is referring to the same “a further conjugate pupil 
Due to the metes and bounds of at least claim 1 being unclear, and also being unable to determine the intended scope of at least claim 1 as well as the dependent claims set forth above, claims 2-16 are rejected for inheriting the same deficiencies of the claims from which they depend.
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Hirata et al., US 2005/0270641 A1 discloses a similar microscope apparatus to claim 1, including a light source (fig. 1, element 8), a microscope objective (fig. 1, element 8), scan optics (fig. 1, element 20) generating a conjugate pupil plane (fig. 2, element D), a variable adjustable beam deflection unit (fig. 1, element 19), wherein the beam deflection unit is arranged in the conjugate pupil plane (fig. 2, element D).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Derek S. CHAPEL
Primary Examiner
Art Unit 2872